Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Amendment filed on 10/28/2021. 
Claims 1-5, 7-8, 10-12, and 15-19 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed on 10/28/2021, has been entered. Claims 19 has been amended. In light of the Amendments to the claims, the 112(b) rejections have been overcome. Examiner notes that an interview may serve to expedite prosecution regarding the remaining prior-art rejection.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim 1-4, 7, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1), hereinafter Cote, in view of Mahapatra et al (US 20190043127 A1), hereinafter Mahapatra.
Regarding claim 11, Cote teaches a method comprising:
determining, by a processor of a computing device of an electronic commerce system, at least one factor for associating a plurality of users with at least one of a plurality of communities of users, wherein the at least one factor is indicative of users that belong to one of the plurality of communities of users (Cote: [0050] “the aggregated data may be used to determine a default or baseline layout template for a user based on the experience/usage monitor data of users in a similar demographic profile (such as a similar age, geographic region, etc.)” – [0052] “The layout customization server may return, e.g., 411, layout template usage records corresponding to an individual users use of a layout template, an aggregated use of a layout template (such as across users with a certain demographic attribute), or usage records corresponding to similar (i.e., similar layout, attributes, behavior, use case, and/or the like) layout templates.” – [0070] “The user interface may include a user interface element that the user may activate to initiate shopping check out and payment. Upon the user activating the user element, the client displaying the online shopping website may provide a message to a server of the merchant to initiate secure purchase transaction processing.” – It is understood that the computer/server running a shopping website constitutes an electronic commerce system. It is recognized that a number of factors, such as demographics, age, or location, can be determined to group users.);
receiving, by a processor of the computing device from a user electronic device, a request for a graphical user interface (Cote: [0028]“user device 201a may send a base layout template request 203 to a template layout server 201C.” ... “The device may be any of an iPhone, smartphone, iPad, tablet, Android phone, personal laptop 
determining, by the processor, for a user associated with the user electronic device, a first community of users to which the user belongs (Cote: [0050] - “the baseline interaction values (or other data processed by LUM) may be aggregated across users in order to enable layout template modifications using demographic or user cohort data.”);
causing, by the processor, a subset of a plurality of graphical user interface elements to be automatically included as part of the graphical user interface based, at least in part, on the determined first community to which the user belongs and data indicative of a usage of each of the plurality of graphical user interface elements by other users of the determined first community to which the user belongs (Cote: [0050] “the aggregated data may be used to determine a default or baseline layout template for a user based on the experience/usage monitor data of users in a similar demographic profile (such as a similar age, geographic region, etc.)” – [0120] “A subset of content objects can be identified from the first group of content objects in association with demographics of the particular user.” – [0122] “it is possible to obtain in-session and summarized behavioral metrics representing how ... a user group (e.g., by community or demographic) ... interacts with pages. This information can then be analyzed and recorded and made available to a page rendering engine to render pages.” – Content items/GUI elements can be seen, for example, in Figures 13-14.);
sending, by the processor to the user electronic device, the graphical user interface comprising the subset of the plurality of graphical user interface elements (Cote: [0031] “Once rendered, the user may be presented with an interface based on the rendered layout, e.g., 207, and may then interact with the base interface, e.g., 208.” – [0041] “user device 201a will render and display the dynamic customized layout, e.g., 220”),
but does not teach that the at least one factor is determined using a machine learning algorithm; and that determining the first community further comprises inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community. 

the at least one factor being determined using a machine learning algorithm (Mahapatra: [0048] “The machine learning model 208 outputs a result income prediction 210 . For example , from user data (e.g., user name, user position, and employer information) for a particular user and based on data from verified sources (e.g., publicly or privately available salary data), the machine learning model 208 can output an income prediction 210 for the user” – [0060] “From the source identity and input identity, the record matcher 316 creates features such as a name string match score , address string match score , employer string match score, position string match score, and industry match score . In one example a machine learning model (not shown) is used to determine a match or similarity scores for these features.” – [0076] “A machine learning model, such as a decision tree, uses the attribute similarity scores to generate an overall similarity score for each income record, as explained above . In one example , the similarity score is a number between 0 and 1 indicating how similar the income record is to the normalized user data”[Wingdings font/0xE0] factor for grouping users, demographics, employer, etc.); and 0048? 0060
inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community (Mahapatra: [0033] “system 128 may receive user input data … User data includes information such as a user name, a user position …, an employer name” – [0018] “Another challenge is partial information input by a user and on the web.” – [0021] “to address the issue of partial information (either in the input or on the web), example embodiments “expand” the scope of identity. For example, example embodiments can infer the industry from the company…, and then generalize a search to the given … industry”). This known technique is applicable to the method of Cote as they share characteristics and capabilities, namely they are directed to categorizing users based on profile data.
It would have been recognized that applying the known technique of the at least one factor being determined using a machine learning algorithm; and that determining the first community further comprising inferring from an obtained name of a company associated with the user associated with the user electronic device that the user or the user electronic device is employed in a first industry type that is associated with the first community, as taught by Mahapatra, to the teachings of Cote would have yielded predictable results because the 

	Regarding claim 1, the limitations of computer-readable medium claim 1 are closely parallel to those of method claim 11, with the additional limitations of a non-transient computer-readable medium having computer executable instructions stored thereon, which are executed by a processing device (Cote: [0136], Claim 27 – “A non-transitory medium storing dynamic application user interface layout instructions” … “processors 1703 may be referred to as central processing units (CPU). …CPUs use communicative circuits to pass … instructions to enable various operations. These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1729”), and are rejected on the same basis.

Regarding claim 2, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein the instructions further cause the processing device to perform operations comprising receiving the data indicative of the usage of each of the plurality of graphical user interface elements from a plurality of electronic devices associated with the other users of the determined first community to which the user belongs (Cote: [0050] “the aggregated data may be used to determine a default or baseline layout template for a user based on the experience/usage monitor data of users in a similar demographic profile (such as a similar age, geographic region, etc.)” – [0120] “A subset of content objects can be identified from the first group of content objects in association with demographics of the particular user.” – [0122] “it is possible to obtain in-session and summarized behavioral 

Regarding claim 3, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein the usage with the plurality of graphical user interface elements comprises a minimization or maximization of a graphical user interface element (Cote: [0027] “the panels reconfigure to allow the user to more easily select an option while in motion, such as by increasing the size of a panel in the region user most often uses while in motion, decreasing in size options that would not be relevant” – [0121] “some content can be assigned a low or no-priority level, permitting it to be moved or removed”).

Regarding claim 4, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein the usage with the plurality of graphical user interface elements comprises a relocation of a graphical user interface element (Cote: [0069] “generates a new page 1205b with the elements W1-W5 of the page in a rearranged format” – [0073]  “One or more of the focal planes 1312 can be assigned differing focal plane priority levels within a focal plane hierarchy, wherein the focal plane priority levels are assigned based on actual user data or predictive usage data obtained from a data storage sever [sic]” – [0093]  “The usage data can then be used to determine if the focal planes should be adjusted, and/or whether the content objects should be moved within the user interface”).

Regarding claim 7, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein determining the first community of users to which the user belongs further comprises determining that the user electronic device is associated with a company that is associated with the first community or is in a same physical location as the other users of the first community (Cote: [0050] “the baseline interaction values (or other data processed by LUM) may be aggregated across users in order to enable layout template modifications using demographic or user cohort data. ... the aggregated data may be used to determine a default or baseline layout template for a user based on the experience/usage monitor data of users in a similar … geographic region”).

Regarding claim 16, the limitations of system claim 16 are closely parallel to those of method claim 11, with the additional limitations of a memory and a processer coupled to the memory (Cote: Claim 26 – “a memory; a processor disposed in communication with said memory”), and are rejected on the same basis.

Regarding claim 17, Cote/Mahapatra teaches the system as recited in claim 16, wherein usage of each of the plurality of graphical user interface elements comprises a maximization of a graphical user interface element (Cote: [0066]  “a dynamic layout to render with a larger preferred option choice”).

Regarding claim 18, Cote/Mahapatra teaches the system as recited in claim 16, wherein usage of each of the plurality of graphical user interface elements comprises a minimization of a graphical user interface element (Cote: [0066]  “a dynamic layout to render with …portions of the interface disabled, e.g., 1002.”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Mahapatra, and further in view of Jain et al (US 9983775 B2), hereinafter Jain.
Regarding claim 5, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, wherein the usage of the plurality of graphical user interface elements comprises selection of a product (Cote: [0069] “The server may adapt the content and layout of the page to place content …e.g., an advertisement offering a product … in a region of the display”), but does not specifically teach that the usage of the plurality of graphical user interface elements comprises selection of a product category, a product hierarchy, or a product set associated with the determined first community to which the user belongs. However, Jain teaches generating a customized user interface (Jain: Abstract), including that the usage of the plurality of graphical user interface elements comprises selection of a product category, a product hierarchy, or a product set associated with the determined first community 
It would have been recognized that applying the known technique of the usage of the plurality of graphical user interface elements comprising selection of a product category, a product hierarchy, or a product set associated with the determined first community to which the user belongs, as taught by Jain, to the teachings of Cote/Mahapatra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar interface design media.  Further, including that the usage of the plurality of graphical user interface elements comprises selection of a product category, a product hierarchy, or a product set associated with the determined first community to which the user belongs, as taught by Jain, into the interface design media of Cote/Mahapatra would have been recognized by those of ordinary skill in the art as resulting in greatly enhancing its usefulness to the user (Jain: Col. 1, line 50). 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Mahapatra, and further in view of Grishaver (US 20130268373 A1), hereinafter Grishaver.
Regarding claim 8, Cote/Mahapatra teaches the non-transient computer-readable media as recited in claim 1, but does not teach that determining the first community of users to which the user belongs further comprises receiving a selection from the user electronic device to opt into the community. However, Grishaver teaches techniques for personalizing a display (Grishaver: Abstract), including that determining the first community of users to which the user belongs further comprises receiving a selection from the user electronic device to opt into the community (Grishaver: [0032] “members may subscribe to or join groups affiliated with one or more companies.”). This known technique is applicable to the computer-readable media of Cote/Mahapatra as they share characteristics and capabilities, namely they are directed to custom interface generation.  
It would have been recognized that applying the known technique of determining the first community of users to which the user belongs further comprises receiving a selection from the user electronic device to opt into the 

Regarding claim 15, Cote/Mahapatra teaches the method as recited in claim 11, but do not teach causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on past purchases made by a plurality of other users associated with the determined first community to which the user belongs that are associated with companies other than a company of the user. However, Grishaver teaches techniques for personalizing a display (Grishaver: Abstract), including causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on past purchases made by a plurality of other users associated with the determined first community to which the user belongs that are associated with companies other than a company of the user.  (Grishaver: [0029] “a separate database (not shown) may store the Social graph data structures for implementing the Social graph that defines the various relationships between members and other entities represented in the Social graph, Such as companies, groups, educational institutions, and so forth.” – [0032] “members may subscribe to or join groups affiliated with one or more companies. For instance, with some embodiments, members of the social network service may indicate an affiliation with a company at which they are employed, such that news and events pertaining to the company are automatically communicated to the members. With some embodiments, members may be allowed to subscribe to receive information concerning companies other than the company with which they are employed.” –It is understood that the grouping/community is used to determine which elements to include, and that these communities are associated with companies other than that of the user.). This known technique is applicable to the computer-readable media of Cote/Mahapatra as they share characteristics and capabilities, namely they are directed to custom interface generation.  
. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Mahapatra, and further in view of Agboatwalla et al (US 20030120599 A1), hereinafter Agboatwalla.
Regarding claim 10, Cote/Mahapatra teach the non-transient computer-readable media as recited in claim 1, but do not teach determining the first community of users to which the user belongs further comprises receiving an assignment of the user or the user electronic device to the first community. However, Agboatwalla teaches a method for generating a user interface (Agboatwalla: Abstract), including determining the first community of users to which the user belongs further comprises receiving an assignment of the user or the user electronic device to the first community (Agboatwalla: [0014] “The users are assigned to groups … Users in a particular group are allowed to access data associated with their particular access tier.”). This known technique is applicable to the method of Cote/Mahapatra as they share characteristics and capabilities, namely they are directed to providing user interfaces to different users.
It would have been recognized that applying the known technique of determining the first community of users to which the user belongs further comprising receiving an assignment of the user or the user electronic device to the first community, as taught by Agboatwalla, to the teachings of Cote/Mahapatra would have yielded .

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cote, in view of Mahapatra, and further in view of Petterson et al (US 20140164938 A1), hereinafter Petterson.
Regarding claim 12, Cote/Mahapatra teaches the method as recited in claim 11, but does not teach causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on a percentage of the other users of the determined first community to which the user belong that used each of the plurality of graphical user interface elements.
However, Petterson teaches a method for providing custom/dynamic user interfaces (Petterson: Abstract), including causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on a percentage of the other users of the determined first community to which the user belong that used each of the plurality of graphical user interface elements (Petterson: [0056] “the scoring engine 211 incorporates historical interaction feeds into the scoring. …the candidate items are not displayed unless their candidate scores exceed a certain threshold.”– It is understood that the threshold constitutes a percentage of the other users/community.).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Cote/Mahapatra the ability for causing the subset of the plurality of graphical user interface elements to be automatically included as part of the graphical user interface based on a percentage of the other users of the determined first community to which the user belong that used each of the plurality of graphical user interface elements, as taught by Petterson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 

Regarding claim 19, Cote/Mahapatra teaches the system as recited in claim 16, but does not teach that the subset of the plurality of graphical user interface elements are caused to be automatically included as part of the graphical user interface based on a predetermined threshold of by other users of the determined first community to which the user belongs using each of the plurality of graphical user interface elements.
However, Petterson teaches a method for providing custom/dynamic user interfaces (Petterson: Abstract), including that the subset of the plurality of graphical user interface elements are caused to be automatically included as part of the graphical user interface based on a predetermined threshold of other users of the determined first community to which the user belongs using each of the plurality of graphical user interface elements (Petterson: [0056] “the scoring engine 211 incorporates historical interaction feeds into the scoring. …the candidate items are not displayed unless their candidate scores exceed a certain threshold.” – It is understood that the threshold score indicates a threshold of users who have interacted with the item.).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Cote/Mahapatra the ability for the subset of the plurality of graphical user interface elements to be caused to be automatically included as part of the graphical user interface based on a predetermined threshold of other users of the determined first community to which the user belongs using each of the plurality of graphical user interface elements, as taught by Petterson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of to modify Cote/Mahapatra to include the teachings of Petterson, in order to better personalize the interface/channel for the user (Petterson: [0035]).

Response to Arguments


Prior Art Rejections – 35 USC §103
Applicant argues that Mahapatra is not in the field of applicant’s endeavor, arguing that the reference in in the field of income prediction rather than the concept of display customization. 
Applicant further argues that Mahapatra is not reasonably pertinent to the particular problem the inventor is trying to solve, arguing that “Mahapatra is directed towards solving the different problem of how to validate data,” and that the reference describes inferring the industry from the company “only for the purpose of creating a generalized search query that us to be used as a part of the subject validation process.” Applicant states that Mahapatra does not consider the problem of how to automatically display GUI elements to a user based on the determined first community to which the user belongs and data indicative of a usage of GUI elements by other users of the determined first community.
Applicant argues that Mahapatra is, in light of the above, not proper for use in an obvious rejection under 35 USC §103. Applicant therefore requests withdrawal of the rejection based on Cote in view of Mahapatra.

Examiner respectfully disagrees. In response to applicant's argument that Mahapatra is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Mahapatra teaches a system that presents an interface for displaying information to a user [0023]. While Examiner recognizes that the interface in Mahapatra is utilized to present  income verification data [0090], Examiner notes that the technique of determining an industry from a business name of a particular user, as in Mahapatra, would have  
With reference to MPEP 2141 (III) and MPEP 2143, the technique of determining an industry from a business name of a particular user, for the purpose of gaining further insight into a user from incomplete user data would have been recognized to improve similar methods and systems that profile users based on provided information. Similarly, the ability to “fill in missing user information” [0070] for the analysis of a user’s data would have led one of ordinary skill to combine Mahapatra to arrive at the claimed invention. 
Furthermore, as in the case addressed in Example 1 of MPEP 2143(I)F,  one of ordinary skill in the area of user profiling (such as the analysis of user data in the present invention) “would have recognized the similar class of problem and the known solutions of the prior art and it would have been well within the ordinary skill level to implement the system in the different environment.” Specifically, the teachings of Mahapatra, which analyzes user data and makes inferences thereon for direct presentation in an interface, and the teachings of the claims of the current invention, which use the analysis of the user data, and inferences made thereon, to customize an interface, do not present such a significant gap in field of endeavor as to render the combination non-obvious to one reasonably skilled in the art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3684     
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684